Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 AGREEMENT BY AND AMONG SECURED CREDITORS This Agreement By and Among Secured Creditors (Agreement) is made effective as of May 21, 2007 (the Effective Date), by and among PainCare Holdings, Inc. (PainCare), PainCare Acquisition Company XV, Inc. (PainCare Sub) and PainCare Surgery Centers III, Inc. (PainCare Surgery Centers)(PainCare, PainCare Sub and PainCare Surgery Centers are hereinafter sometimes referred to as the Sellers) on the one hand, The Center for Pain Management, LLC (the Original Practice), The Center for Pain Management ASC, LLC (the Original Surgery Center) and the undersigned member physicians of the Original Practice (collectively, the Members together with the Original Practice and the Original Surgery Center are hereinafter sometimes referred to as the Purchasers), and HBK Investments L.P., a Delaware limited partnership (HBK), as the arranger and administrative agent for all the lenders to PainCare and certain of its subsidiaries under the Loan Documents (as defined below). Each of the Sellers, Purchasers, and HBK may be referred to herein as a Party or collectively, as the Parties. RECITALS A. On December 1, 2004, PainCare and PainCare Sub (collectively, the Practice Sellers) and the Original Practice and the Members (collectively, the Practice Buyers) effected a transaction (the Practice Purchase Transaction) by which (i) the Practice Sellers acquired substantially all of the non-medical assets of the Original Practice pursuant to that certain Asset Purchase Agreement, dated December 1, 2004, as amended by that certain Amendment To Asset Purchase Agreement dated February , 2005 (the Original Practice Purchase Agreement); and (ii) Original Practice and the PainCare Sub entered into that certain Management Services Agreement, dated as of December 1, 2004, as amended by that certain Amendment to the Management Services Agreement dated February 21, 2005 (the Management Agreement) pursuant to which the PainCare Sub would manage the business operations of Original Practice. The Practice Sellers obligations to the Practice Buyers under the Practice Purchase Transaction are secured by all of the stock of the PainCare Sub and guaranteed by PainCare and non-circumvention agreements. The Original Practices obligations to the
